Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NEW GROUND OF REJECTION NECESSITATED BY THE AMENDMENT

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim is indefinite because it depends from cancelled claim 20.  Correction is required.

MAINTAINED REJECTIONS

3.	Claims 1-4, 11-13, 18-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2005/0181353) in view of Renard et al. (US 2010/0280134).
These claims are drawn to a method comprising providing a composition and applying the composition to a biological sample containing cell-free nucleic acids, wherein the composition comprises a buffering compound that buffers to a pH of 7 or below, at least one anticoagulant, and urotropin.
Rao et al. discloses providing a composition and applying the composition to a biological sample which may comprise blood, wherein the composition comprises a buffer, an anticoagulant that may be a chelating agent, and methenamine (urotropine) (see paragraphs 0013-0016, 0031-0033, 0045-0051, 0055, and 0068-0075, and claims 5 and 7).
Rao et al. does not disclose that the buffer buffers to a pH of 7 or below, and does not disclose use of the composition as a stabilizing agent for cell-free nucleic acids contained in a biological sample.
Renard et al. discloses that biological samples such as urine were known to contain cell-free DNA, for which storage and analysis were desirable (see paragraphs 0036-0037).
One of ordinary skill in the art would have been motivated to optimize the buffer in the composition and method of Rao et al. so as to buffer at pH 7 or below because this would have unarguably merely involved routine optimization of known-important reaction parameters, which as well established in U.S. patent practice does not confer unobviousness (see M.P.E.P. 2144.05).  Based on the disclosure of Renard et al., the skilled artisan would have expected that the biological samples of Rao et al. would contain cell-free nucleic acids.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

4.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. in view of Renard et al., and further in view of Erbhacher et al.
These claims are drawn to the method as described and rejected above, wherein the buffer is citrate buffer.  Claim 5 also requires that a certain amount of urotropin is included.
The teachings of Rao et al. and Renard et al. are discussed above.
While Rao et al. discloses the use of citrate as an anticoagulant, it does not specifically mention use of citrate as a buffer.
Erbacher et al. discloses that it was conventional in the prior art to use citrate buffer with biological samples such as blood (see paragraph 0037).
One of ordinary skill in the art would have been motivated to modify the method of Rao et al. as modified by Renard et al. by using citrate as the buffer because Erbacher et al. disclosed the use of citrate buffer with biological samples such as blood.  Amount of urotropin would have been determined by routine optimization of known-important reaction parameters, as discussed above.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

REPLY TO ARGUMENTS

5.	With regard to the above rejections, the arguments of the response filed 07/15/22 have been fully considered, but are not found persuasive.  While the Office agrees with the characterization of the Rao et al. and Renard et al. references given in the response, the Office points out that method claims are examined based on the active steps to be performed, and desired results that may occur during such performance are not sufficient to distinguish from the prior art when the same steps are performed or suggested, even if for other reasons.  The claims require the steps of providing a particular composition and applying the composition to a biological sample containing cell-free nucleic acids.  Rao et al., in conjunction with routine optimization, would have suggested applying the composition of the claims to a biological sample such as blood for the purpose of stabilizing cells.  According to Renard et al., liquid biological samples such as urine were known to contain cell-free nucleic acids, and the skilled artisan would have expected the blood samples of Rao et al. to also naturally or inherently contain such cell-free nucleic acids.  Thus, the steps of the claims are suggested by the combined references, although for the purpose of stabilizing cells as opposed to stabilizing cell-free nucleic acids.  This difference in purpose or desired results is insufficient to distinguish over the cited prior art.

CONCLUSION

6.	No claims are free of the prior art.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/31/22
/KENNETH R HORLICK/              Primary Examiner, Art Unit 1637